Citation Nr: 1302279	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-11 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left foot disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disability, to include as secondary to service-connected left foot disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability, to include as secondary to service-connected left foot disability.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability, to include as secondary to service-connected left foot disability



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to December 1979, and periods of service in the National Guard from March 1979 to July 1987.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The Federal Circuit has recognized that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and that a final denial on one theory is a final denial on all theories."  Robinson v. Peake, 21 Vet.App. 545, 550 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed.Cir. 2005)).  Thus, the issues have been styled accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing for October 17, 2012 at the St. Petersburg, Florida RO, for which he failed to appear.  In a statement received by VA in September 2012, the Veteran requested that the hearing be done by videoconference from the West Palm Beach Mini Service Center.  The record does not reflect that the VA has responded to the Veteran's September 2012 request.  

Accordingly, the case is REMANDED for the following action:

1.  Make a determination as to whether a Board videoconference hearing can be held from the West Palm Beach Mini Service Center.  

If a Board videoconference hearing can be feasibly held from the West Palm Beach Mini Service Center, schedule the Veteran for such a hearing, and advise him, in writing, of the date, time, and location.  

If a Board video conference hearing cannot be feasibly held at the West Palm Beach Mini Service Center, notify the Veteran, in writing, that VA cannot accommodate his request.  The Veteran should be informed again of his right to have a hearing before a Veterans Law Judge of the Board at a local RO (Travel Board hearing or via videoconference), or in Washington D.C., and given the appropriate time to respond.  If the Veteran elects to have a Travel Board hearing at the local RO, or a Board hearing via videoconference from the local RO, such Board hearing should be scheduled.  If the Veteran requests a hearing in Washington D.C., the claim should be handled appropriately.

2.  After the hearing is conducted, or if the appellant withdraws his hearing request, or if the appellant fails to report for the hearing, or if the appellant fails to respond to the VA correspondence within the appropriate time, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


